Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Remarks” filed 9/2/2021 have been considered.  Claims 1-20 are presently pending, Claims 14-19 are presently amended, and Claim 20 is withdrawn from consideration as indicated in the action below.  

Election/Restrictions
	Examiner required restriction between Claims 1-13 (Group 1), Claims 14-19 (Group 2), and Claim 20 (Group 3).  Applicant previously elected to file under the First Action Pilot Program (see FAI filed 7/12/2019), but has elected Claims 1-13 with traverse in response to Examiner’s Restriction Requirement.  See “Remarks” at 1.  An election with traversal takes the Application out of the First Action Pilot Program.  See 1367 O.G. 43 (“Requirements…The claims must be directed to a single invention.  If the Office determines that the claims are directed to multiple inventions (e.g., in a restriction requirement), the applicant must make an election without traverse or withdraw the application from the pilot program.”).  Therefore, this application is not being examined under the First Action Interview Pilot Program.  
	NOTE:  Applicant filed the response and traversal with amendments to Claims 14-18 to “align with independent Claim 1.”  “Remarks” at 1.  Examiner agrees that the amendments are sufficient to align Claims 14-18 and Claim 19 with Claims 1-13.  Accordingly, Examiner is rejoining Claims 14-19 with Claims 1-13.  Examiner is considering Claims 1-19 on the merits as indicated in the Non-Final action below.
	As stated above, Applicant’s election was made with traverse.  See “Remarks” at 1.  However, Examiner maintains the restriction requirement for Claim 20 and submits that the x-ray security system of See Restriction Requirement filed 7/26/20021 at 2-3.  Accordingly, Examiner’s restriction requirement for Claim 20 is deemed proper and is therefore made final.  Claim 20 is therefore withdrawn from consideration.  

Double Patenting
Claims 1-19 of the immediate application are patentably indistinct from claims 1-28 of Patent No. 10366364.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of Patent No. 10366364.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the immediate application is fully disclosed in the co-filed patent and is covered by the co-filed patent since both sets of claims are claiming common subject matter, as is shown in the table below.

The mapping of Claims 1-19 of the immediate application to claims 1-28 of the patent follows:

Immediate Application 
Patent No. 10366364
Claim 1:  a computer-implemented method for screening a plurality of packages containing therein one or more items for transit via a carrier, the method comprising via one or more processors:  automatically and electronically determining whether a subsequent screening procedure of a package is required based on screening results from one or more previous screening procedures; responsive to determining that the subsequent screening procedure is required, executing the subsequent screening procedure, wherein executing the subsequent screening procedure comprises capturing and storing a subsequent screening data associated with the package, the subsequent screening data including a subsequent screening decontrol data and one or more results from a plurality of checks comprising at least:  determining that the package comprises an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious





Claim 1 of the immediate application and Claim 1 of the patent are exemplary.  The subject matter of claims 2-19 of the immediate application is similarly disclosed by Claims 2-28 of the patent.      

Claim Objections
Claims 10-12 are objected to because of the following informalities:  Claim 10 recites “wherein the determining is based on…” and while it is clear that this recitation of “the determining” references “determining whether a successive screening procedure…,” Examiner respectfully requests that Applicant amend the limitation to recite “wherein the determining whether a successive screening procedure of the package is required” to ensure consistency throughout the claim set.  Claims 11-12 depend on Claim 10 and are also objected to for this informality.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 8 recites “the determining whether the subsequent screening procedure is required…based on an identification…between at least a portion of the subsequent screening data….”  However, it is unclear how the determination of whether a screening procedure is required is based on data that would be collected during implementation of the asserted screening procedure.  Further, this disclosure is inconsistent with Applicant’s paragraph [0004] of the instant specification disclosing that “the determination…based upon identification…a portion of the first screening data....”  Accordingly, the scope of Claim 8 is unclear and Claim 8 is rejected as indefinite.  For purposes of compact prosecution, Examiner is interpreting the subject matter of Claim 8 in view of Applicant’s paragraph [0004] of the instant specification.  
	Claim 9 recites “the previous screening procedure” without antecedent basis.  The scope of Claim 9 is therefore unclear and Claim 9 is thus rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Applicant’s Claims 14-19 are directed to one or more storage devices.  In Applicant’s specification, Examiner finds no definition of storage device.  Further, Applicant specifies that a computer-readable medium for performing the claim limitations may be volatile or non-volatile.  Therefore, the storage device could be interpreted as a signal per se under the broadest reasonable interpretation of the claims.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007) (finding that transitory 
Applicant is advised to amend the claim to recite “non-transitory” or otherwise specify that the storage element is non-transitory to overcome this rejection under 35 USC 101.  
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary Claim 1 recites:  a computer-implemented method for screening a plurality of packages containing therein one or more items for transit via a carrier, the method comprising via one or more processors:  automatically and electronically determining whether a subsequent screening procedure of a package is required based on screening results from one or more previous screening procedures; responsive to determining that the subsequent screening procedure is required, executing the subsequent screening procedure, wherein executing the subsequent screening procedure comprises capturing and storing a subsequent screening data associated with the package, the subsequent screening data including a subsequent screening decontrol data and one or more results from a plurality of checks comprising at least:  determining that the package comprises an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “computer” and “one or more computer processors” nothing in Claim 1 precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 1 encompass monitoring see MPEP 2106.04 (“other examples of ‘fundamental economic principles or practices’ include…using a marking affixed to the outside of a mail object to communicate information about the mail object”))), then it falls within the “certain methods of organizing human activity” grouping.  
This judicial exception is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “computer” and “one or more computer processors” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of monitoring shipments), add insignificant extra-solutionary activity to the abstract idea (i.e. collect screening data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shipping systems) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, Claim 1 does not present a technical solution to a technical problem, but rather, uses generic elements to monitor shipments.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  Claim 1 is therefore directed to an abstract idea.  
The claims do not limit “computer” and “one or more computer processors” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than processing devices with associated storage for performing well-understood, routine, and conventional activity.  Moreover, the Supreme Court has opined that devices and/or processors and memories executing instructions are insufficient to offer inventive concept to claims.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not Alice decision.  Notably, the MPEP advises that applying such conventional components for collecting (“capturing”) data to a specific field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  MPEP 2106.05 further specifies that devices for sending and receiving or capturing data amount to instances of mere data gathering and are thus insufficient to demonstrate inventive concept.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 1 is therefore ineligible.  
Claim 14 recites:  one or more computer storage devices having computer-readable program code portions stored therein, the computer-readable program code portions comprising:  a first executable portion configured for automatically and electronically determining whether a subsequent screening procedure is required for a package based on a preceding screening data from a preceding screening procedure, and responsive to determining that the subsequent screening procedure is required, executing the subsequent screening procedure and capturing and storing, a subsequent screening data associated with the package, the subsequent screening data including a subsequent screening decontrol data and one or more results from a plurality of checks to determine whether the package may be characterized as a suspicious package, wherein executing the subsequent screening procedure comprises execution of a material handling procedure that comprises the plurality of checks, wherein the plurality of checks comprise at least:  determining that the package comprises an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious.  
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and certain methods of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “one or more computer storage devices having computer-readable program code portions stored therein” nothing in Claim 14 precludes the steps from practically being performed in the mind or from being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of Claim 14 encompass monitoring shipments for carriers.  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic components (i.e. capturing and storing screening data associated with the package…determining that the package comprises an order), then it falls within the “Mental Processes” grouping of abstract ideas.  Similarly, if a claim limitation recites fundamental economic principles or practices (i.e. screening packages (see MPEP 2106.04 (“other examples of ‘fundamental economic principles or practices’ include…using a marking affixed to the outside of a mail object to communicate information about the mail object”))), then it falls within the “certain methods of organizing human activity” grouping.  
This judicial exception is not integrated into a practical application.  As stated above, Claim 14 recites the additional elements of “one or more computer storage devices having computer-readable program code portions stored therein” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of monitoring shipments), add insignificant extra-solutionary activity to the abstract idea (i.e. collect screening data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. shipping systems) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, Claim 14 does not present a technical solution to a technical problem, but rather, uses 
The claims do not limit “one or more computer storage devices having computer-readable program code portions stored therein” to significantly more than what is already known.  That is, the functions of all elements in the claims do not recite significantly more than processing devices with associated storage for performing well-understood, routine, and conventional activity.  Moreover, the Supreme Court has opined that devices and/or processors and storage devices storing instructions are insufficient to offer inventive concept to claims.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Here, Applicant’s computer-implemented method executed via one or more processors via stored instructions is comparable to “a programmed computer” deemed ineligible in the Alice decision.  Notably, the MPEP advises that applying such conventional storage components for collecting (“capturing”) data to a specific field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  MPEP 2106.05 further specifies that devices for sending and receiving or capturing data amount to instances of mere data gathering and are thus insufficient to demonstrate inventive concept.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claim 14 is therefore ineligible.  
Claims 4-13, 15, 17, and 19 do not add “significantly more” to the ineligibility of Claims 1 and 14 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 4-13, 15, 17, and 19 cover 
Claims 2-3, 16, and 18 recite an x-ray image and recapturing a new x-ray image.  The capturing and storing of x-ray image data amounts to mental concepts but for the recitation of the x-ray structure.  Claims 2-3, 16, and 18 therefore recite an abstract idea.  The capturing and storing of x-ray images does not integrate the judicial exception into a practical application since such limitations amount to mere data gathering and thus present insignificant extra-solution activity in view of MPEP 2106.05 (f-g).  Claims 2-3, 16, and 18 are therefore directed to a judicial exception.  The capturing and storing of x-ray images is insufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(g) advises that selecting information for collection fails to demonstrate inventive concept when performed in conjunction with generic computer elements.  Further, as discussed with respect to Alice above, the computer structure for executing programmed functions does not amount to significantly more than the abstract idea.  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in combination the same as when separately.  Accordingly, Claims 2-3, 16, and 18 are ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Call et al. (U.S. Patent Application Publication No. 20090248319) in view of Parikh et al. (U.S. Patent Application Publication No. 20130101172) and Hearnes et al. (U.S Patent No. 8386277).  

	As per Claim 1, Call et al. teach a computer-implemented method for screening a plurality of packages containing therein one or more items for transit via a carrier (Call et al. teach screening packages being transported [0037]), the method comprising via one or more processors:
	automatically and electronically determining whether a subsequent screening procedure of a package is required based on screening results from one or more previous screening procedures (Call et al. teach determining that secondary screening is needed based on x-ray imaging presenting a threat in the previous screening [0106-0107]);
	responsive to determining that the subsequent screening procedure is required, executing the subsequent screening procedure, wherein executing the subsequent screening procedure comprises capturing and storing a subsequent screening data associated with the package, the subsequent screening data including a subsequent screening data and one or more results from a plurality of checks comprising at least:  determining that the package comprises a bio-threat (Call et al. teach a controller controlling the screening process and collecting data from each parcel screened [0098] and executing a secondary screening process based on the results of prior screening [0106-0107] and determining whether the packages can be released for delivery [0107].  The secondary screening operation allocates test data for each parcel to a database for various vapors and particle checks [0005] [0078]).
	Call et al. do not explicitly disclose capturing and storing screening decontrol data in the context above.  However, Parikh et al. teach a related invention directed to x-ray imaging of cargo containers [0003] and teach storing release data to determine which cargo may be released for delivery [0044].  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “screening decontrol data” as seen in Parikh et al. for the “screening data” as seen in Call et al.  Thus, the simple substitution of one known element for another producing a predictable result in monitoring shipping parcels renders the claim obvious.  
	Call et al. do not explicitly disclose but Hearnes et al. do teach determining an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious (Hearnes et al. teach a related invention in monitoring controlled substances in shipments (FIG. 1) (Col 6 Lines 10-26) and disclose embodiments for determining “whether the order quantity is greater than a first upper control limit value, the first upper control limit value being derived from the historical quantities for a first subset of the historical orders, the first subset of the historical orders including the historical orders with the historical customer identifiers that match the customer identifier, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious” (Col 2 Lines 9-17)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with determining an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious as seen in Hearnes et al. in order to mitigate deliveries of suspicious packages, thereby decreasing system threat, and thus avoiding loss.  One having ordinary skill in the art would be motivated to make this modification in order to increase transparency in shipping practices, thereby decreasing effort in detecting comprised shipments, and thus increasing throughput of determinedly permissible deliveries.  These inventions when viewed in a combined state would yield predictable results in monitoring permissible shipments (see, e.g., Hearnes et al. at (Col 2 Lines 9-17); Call et al. at [0037]).  

	As per Claim 2, Call et al. teach a previous screening procedure of the one or more previous screening procedures comprises:  capturing and storing a screening data associated with the package, the screening data including an x-ray image and a screening decontrol data (Call et al. teach x-ray 

	As per Claim 3, Call et al. do not explicitly disclose but Parikh et al. do teach execution of the subsequent screening procedure further comprises a recapture of a new x-ray image (Parikh et al. teach a rescan (FIG. 4)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with execution of the subsequent screening procedure further comprises a recapture of a new x-ray image as seen in Parikh et al. in order mitigate instances of missing scan data, thereby decreasing data loss, and thus enhancing system transparency.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time in mitigating scan errors, thereby increasing parcel throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments.   

	As per Claim 4, Call et al. teach a previous screening procedure of the one or more previous screening procedures comprises: capturing and storing a screening data associated with the package, the screening data including one or more manually entered indicators and a screening decontrol data (Call et al. teach x-ray imaging (FIG. 12) and a BW analysis to determine whether the package is released or sent to a secondary screening (FIG. 12) [0103] and performing a manual analysis for bio-threat data [0078]).

	As per Claim 5, Call et al. teach the previous screening procedure is performed under a time constraint in a range of 12 to 20 seconds (Call et al. teach screening an item of mail in less than 30 seconds to save system costs [0069].  As Call et al. teach a time constraint as less than 30 seconds, this asserted range (0-30 seconds) covers the disclosed range (12-20 seconds).  See MPEP 2144.05 (discussing obviousness of similar and overlapping ranges, amounts, and proportions).  See also Applicant’s 

	As per Claim 6, Call et al. teach responsive to determining that the subsequent screening procedure is not required, release the package from further screening procedures (Call et al. teach releasing the package for delivery if secondary screening is not required [0107]).
Call et al. do not explicitly disclose but Parikh et al. do teach generating and transmitting a screening decontrol message containing at least the screening decontrol data, and wherein the screening decontrol message is configured to release the package (Parikh et al. teach a related invention directed to x-ray imaging of cargo containers [0003] and further teach an interface for facilitating a release of scanned items (FIG. 4) [0082]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with generating and transmitting a screening decontrol message containing at least the screening decontrol data, and wherein the screening decontrol message is configured to release the package as seen in Parikh et al. in order to permit parcel sorting based on screening results, thereby increasing system organization, and thus mitigating undue delays and loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with releasing parcels, thereby increasing system throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments for potential suspicious activity.  

	As per Claim 7, Call et al. do not explicitly disclose but Parikh et al. do teach the screening decontrol message further contains any combination of:  a package tracking identifier, a record number, a system source type code, a record creation time and date stamp, a record type, a country code, a facility number, an event time and date stamp, a scanning user identifier, a sort date, a sort code, a clear scan type, a method of screening identifier, a screening user number, and a record indicator (see, e.g., “Container #” and “Manifest Data” at FIG. 4).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with the screening decontrol message further contains any combination of:  a package tracking identifier, a record number, a system source type code, a record creation time and date stamp, a record type, a country code, a facility number, an event time and date stamp, a scanning user identifier, a sort date, a sort code, a clear scan type, a method of screening identifier, a screening user number, and a record indicator since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in monitoring suspicious packages.  

	As per Claim 8, Call et al. teach the determining whether the subsequent screening procedure is required, is based on an identification of at least one discrepancy between at least a portion of the subsequent screening data and at least a predefined parameter (Call et al. teach detecting a BW agent present and necessitating a secondary screening based on the presence of the BW agent [0107]).

	As per Claim 9, Call et al. teach executing the previous screening procedure comprises capturing and storing a screening data associated with the package, the screening data comprising one or more manually entered assessments and a screening decontrol data (Call et al. teach x-ray imaging (FIG. 12) and a BW analysis to determine whether the package is released or sent to a secondary screening (FIG. 12) [0103] and performing a manual analysis for bio-threat data [0078]). 

	As per Claim 13, Call et al. do not explicitly disclose but Hearnes et al. do teach the plurality of checks further comprise at least one of:  calculating a period of time between an order date for the order and a ship date for a previous consecutive historical order from the historical orders with the historical customer identifier that matches the particular customer identifier associated with the order, determining whether the order quantity is greater than a second upper control limit value, the second upper control limit value being derived from the period of time and historical quantities for a second subset of the historical orders, the second subset of the historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the second upper control limit value, marking the order as suspicious; determining whether the order quantity is greater than a first threshold value, the first threshold value being derived from the historical quantities for a third subset of the historical orders, the third subset of the historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the first threshold value, marking the order as suspicious; or determining whether the order quantity is greater than a second threshold value, the second threshold value being derived from the historical quantities of the historical orders, and in response to the order quantity being greater than the second threshold value, marking the order as suspicious (Hearnes et al. teach various threshold limits (i.e. first, second, etc.) and using historical order quantities and associated customer identifiers in determining suspicious orders (Col 1 Line 56 – Col 3 Line 51)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with the plurality of checks further comprise at least one of:  calculating a period of time between an order date for the order and a ship date for a previous consecutive historical order from the historical orders with the historical customer identifier that matches the particular customer identifier associated with the order, determining whether the order quantity is greater than a second upper control limit value, the second upper control limit value being derived from the period of time and historical quantities for a second subset of the historical orders, the second subset of the historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the second upper control limit value, marking the order as suspicious; determining whether the order quantity is greater than a first threshold value, the first threshold value being derived from the historical quantities for a third subset of the historical orders, the third subset of the historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the first threshold value, marking the order as suspicious; or determining whether the order quantity is greater than a second threshold value, the second threshold value being derived from the historical quantities of the historical orders, and in response to the order quantity being greater than the second threshold value, marking the order as suspicious as seen in Hearnes et al. in order to mitigate deliveries of suspicious packages, thereby decreasing system threat, and thus avoiding loss.  One having ordinary skill in the art would be motivated to make this modification in order to increase transparency in shipping practices, thereby decreasing effort in detecting comprised shipments, and thus increasing throughput of determinedly permissible deliveries.  These inventions when viewed in a combined state would yield predictable results in monitoring permissible shipments (see, e.g., Hearnes et al. at (Col 2 Lines 9-17); Call et al. at [0037]).  

	As per Claim 14, Call et al. teach one or more computer storage devices having computer-readable program code portions stored therein (Call et al. teach system components [0064] for screening packages being transported [0037]), the computer-readable program code portions comprising:  a first executable portion configured for automatically and electronically determining whether a subsequent screening procedure is required for a package based on a preceding screening data from a preceding screening procedure, and responsive to determining that the subsequent screening procedure is required, executing the subsequent screening procedure and capturing and storing, a subsequent screening data associated with the package, the subsequent screening data including a subsequent screening data and one or more results from a plurality of checks to determine whether the package may be characterized as a suspicious package, wherein executing the subsequent screening procedure comprises execution of a material handling procedures that comprises the plurality of checks, wherein the plurality of checks comprise at least:  determining that the package comprises a bio-threat (Call et al. teach determining that secondary screening is needed based on x-ray imaging presenting a threat in the previous screening [0106-0107].  Call et al. further teach a controller controlling the screening process and collecting data from each parcel screened [0098] and executing a secondary screening process based on the results of prior screening [0106-0107] and determining whether the packages can be released for delivery [0107].  The secondary screening operation allocates test data for each parcel to a database for various vapors and particle checks [0005] [0078]).  
	Call et al. do not explicitly disclose capturing and storing screening decontrol data in the context above.  However, Parikh et al. do teach a related invention directed to x-ray imaging of cargo containers [0003] and teach storing release data to determine which cargo may be released for delivery [0044].  
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “screening decontrol data” as seen in Parikh et al. for the “screening data” as seen in Call et al.  Thus, the simple substitution of one known element for another producing a predictable result in monitoring shipping parcels renders the claim obvious.  
	Call et al. do not explicitly disclose but Hearnes et al. do teach determining an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious (Hearnes et al. teach a related invention in monitoring controlled substances in shipments (FIG. 1) (Col 6 Lines 10-26) and disclose embodiments for determining “whether the order quantity is greater than a first upper control limit value, the first upper control limit value being derived from the historical quantities for a first subset of the historical orders, the first subset of the historical orders including the historical orders with the historical customer 
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with determining an order and determining whether an order quantity of the order is greater than a first upper control limit value, the first upper control limit value being derived from historical orders for a first subset of historical orders comprising the historical orders with a historical customer identifier that matches a particular customer identifier associated with the order, and in response to the order quantity being greater than the first upper control limit value, marking the order as suspicious as seen in Hearnes et al. in order to mitigate deliveries of suspicious packages, thereby decreasing system threat, and thus avoiding loss.  One having ordinary skill in the art would be motivated to make this modification in order to increase transparency in shipping practices, thereby decreasing effort in detecting comprised shipments, and thus increasing throughput of determinedly permissible deliveries.  These inventions when viewed in a combined state would yield predictable results in monitoring permissible shipments (see, e.g., Hearnes et al. at (Col 2 Lines 9-17); Call et al. at [0037]).

	As per Claim 15, Call et al. teach a second executable portion configured for, responsive to determining that the subsequent screening is not required, release the package from further screening procedures (Call et al. teach releasing the package for delivery if secondary screening is not required [0107]).  
	Call et al. do not explicitly disclose but Parikh et al. do teach generating and transmitting a screening decontrol message containing at least a screening decontrol data that is retrieved from the preceding data captured and stored from the preceding screening procedure of the package, wherein the screening decontrol message is configured to release the package (Parikh et al. teach a related invention directed to x-ray imaging of cargo containers [0003] and further teach an interface for facilitating a release of scanned items (FIG. 4) [0082]).
generating and transmitting a screening decontrol message containing at least a screening decontrol data that is retrieved from the preceding data captured and stored from the preceding screening procedure of the package, wherein the screening decontrol message is configured to release the package as seen in Parikh et al. in order to permit parcel sorting based on screening results, thereby increasing system organization, and thus mitigating undue delays and loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with releasing parcels, thereby increasing system throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments for potential suspicious activity.  

	As per Claim 16, Call et al. teach a third executable portion configured for automatically and electronically executing an initial screening procedure prior to executing other screening procedures including the subsequent screening procedure, wherein executing the initial screening procedure comprises capturing and storing an initial screening data associated with the package, the initial screening data including an x-ray image and an initial screening decontrol data (Call et al. teach x-ray imaging (FIG. 12) and a BW analysis to determine whether the package is released or sent to a secondary screening (FIG. 12) [0103]).

	As per Claim 17, Call et al. teach a fourth executable portion configured for automatically and electronically determining whether an intermediate screening procedure is required for the package, and responsive to determining that the intermediate screening procedure is required, executing the intermediate screening procedure and capturing and storing, an intermediate screening data associated with the package, the intermediate screening data including one or more manually entered indicators and an intermediate screening data, and wherein the intermediate screening procedure is performed after the initial screening procedure, but prior to the subsequent screening procedure (Call et al. teach performing 
	Call et al. do not explicitly disclose capturing and storing screening decontrol data in the context above.  However, Parikh et al. do teach a related invention directed to x-ray imaging of cargo containers [0003] and teach storing release data to determine which cargo may be released for delivery [0044].   
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “screening decontrol data” as seen in Parikh et al. for the “screening data” as seen in Call et al.  Thus, the simple substitution of one known element for another producing a predictable result in monitoring shipping parcels renders the claim obvious.

	As per Claim 18, Call et al. do not explicitly disclose but Parikh et al. do teach execution of the subsequent screening procedure further comprises a recapture of a new x-ray image (Parikh et al. teach a rescan (FIG. 4)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with execution of the subsequent screening procedure further comprises a recapture of a new x-ray image as seen in Parikh et al. in order mitigate instances of missing scan data, thereby decreasing data loss, and thus enhancing system transparency.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time in mitigating scan errors, thereby increasing parcel throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments.   

	As per Claim 19, Call et al. do not explicitly disclose but Hearnes et al. do teach the plurality of checks further comprise at least one of:  calculating a period of time between an order date for the order and a ship date for a previous consecutive historical order from the historical orders with the historical customer identifier that matches the particular customer identifier associated with the order, determining whether the order quantity is greater than a second upper control limit value, the second upper control limit value being derived from the period of time and historical quantities for a second subset of the historical orders, the second subset of historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the second upper control limit value, marking the order as suspicious; determining whether the order quantity is greater than a first threshold value, the first threshold value being derived from the historical quantities for a third subset of the historical orders, the third subset of the historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the first threshold value, marking the order as suspicious; or determining whether the order quantity is greater than a second threshold value, the second threshold value being derived from the historical quantities of the historical orders, and in response to the order quantity being greater than the second threshold value, marking the order as suspicious (Hearnes et al. teach various threshold limits (i.e. first, second, etc.) and using historical order quantities and associated customer identifiers in determining suspicious orders (Col 1 Line 56 – Col 3 Line 51)).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with the plurality of checks further comprise at least one of:  calculating a period of time between an order date for the order and a ship date for a previous consecutive historical order from the historical orders with the historical customer identifier that matches the particular customer identifier associated with the order, determining whether the order quantity is greater than a second upper control limit value, the second upper control limit value being derived from the period of time and historical quantities for a second subset of the historical orders, the second subset of historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the second upper control limit value, marking the order as suspicious; determining whether the order quantity is greater than a first threshold value, the first threshold value being derived from the historical quantities for a third subset of the historical orders, the third subset of the historical orders comprising the historical orders with the historical customer identifiers that match the particular customer identifier associated with the order, and in response to the order quantity being greater than the first threshold value, marking the order as suspicious; or determining whether the order quantity is greater than a second threshold value, the second threshold value being derived from the historical quantities of the historical orders, and in response to the order quantity being greater than the second threshold value, marking the order as suspicious as seen in Hearnes et al. in order to mitigate deliveries of suspicious packages, thereby decreasing system threat, and thus avoiding loss.  One having ordinary skill in the art would be motivated to make this modification in order to increase transparency in shipping practices, thereby decreasing effort in detecting comprised shipments, and thus increasing throughput of determinedly permissible deliveries.  These inventions when viewed in a combined state would yield predictable results in monitoring permissible shipments (see, e.g., Hearnes et al. at (Col 2 Lines 9-17); Call et al. at [0037]).  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Call et al. (U.S. Patent Application Publication No. 20090248319) in view of Parikh et al. (U.S. Patent Application Publication No. 20130101172), Hearnes et al. (U.S Patent No. 8386277), and Levine et al. (U.S. Patent No. 7233682).  

	As per Claim 10, Call et al. teach automatically and electronically determining screening procedures as above.  
Call et al. do not explicitly disclose but Levine does teach determining whether a successive screening procedure of the package is required, wherein the determining is based on an identification of a discrepancy between at least a portion of the subsequent screening data and at least one predefined parameter; responsive to determining that the successive screening is required, executing the successive screening procedure (Levine teaches various scanning procedures and determining whether received 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with determining whether a successive screening procedure of the package is required, wherein the determining is based on an identification of a discrepancy between at least a portion of the subsequent screening data and at least one predefined parameter; responsive to determining that the successive screening is required, executing the successive screening procedure as seen in Levine in order to permit parcel sorting based on screening results, thereby increasing system organization, and thus mitigating undue delays and loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with processing parcels, thereby increasing system throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments for potential suspicious activity.  

	As per Claim 11, Call et al. teach responsive to determining that the screening procedure is not required, release the package from further screening procedures (Call et al. teach releasing the package for delivery if secondary screening is not required [0107]).  
	Call et al. do not explicitly disclose but Parikh et al. do teach generating and transmitting a screening decontrol message containing at least the subsequent screening decontrol data, and wherein the screening decontrol message is configured to release the package (Parikh et al. teach a related invention directed to x-ray imaging of cargo containers [0003] and further teach an interface for facilitating a release of scanned items (FIG. 4) [0082]).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with generating and transmitting a screening decontrol message containing at least the subsequent screening decontrol data, and wherein the screening decontrol message is configured to release the package as seen in Parikh et al. in order to permit parcel 
Call et al. do not explicitly disclose the successive screening procedure in the context above.  Specifically, Call et al. disclose screening procedures followed by a secondary screening procedure, but do not explicitly disclose successive screening procedures.  However, Levine teaches various scanning procedures and determining whether received images are within preset parameters before segregating the package for a future scanning procedure (FIG. 3) (Col 3 Line 65 – Col 4 Line 3).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Call et al. with successive screening procedure as seen in Levine in order to permit parcel sorting based on screening results, thereby increasing system organization, and thus mitigating undue delays and loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with processing parcels, thereby increasing system throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments for potential suspicious activity.  

	As per Claim 12, Call et al. teach the screening procedure comprises containment of the package so as to prevent release and/or further transport thereof (Call et al. teach setting packages aside for further inspection when they are not released for delivery [0054]).  
	Call et al. do not explicitly disclose the successive screening procedure in the context above.  Specifically, Call et al. disclose screening procedures followed by a secondary screening procedure, but do not explicitly disclose successive screening procedures.  However, Levine teaches various scanning procedures and determining whether received images are within preset parameters before segregating the package for a future scanning procedure (FIG. 3) (Col 3 Line 65 – Col 4 Line 3).  
successive screening procedure as seen in Levine in order to permit parcel sorting based on screening results, thereby increasing system organization, and thus mitigating undue delays and loss.  One having ordinary skill in the art would be motivated to make this modification in order to decrease time associated with processing parcels, thereby increasing system throughput, and thus decreasing overhead costs.  These inventions when viewed in a combined state would yield predictable results in monitoring shipments for potential suspicious activity.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644. The examiner can normally be reached 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE ELENA BRUNER/Examiner, Art Unit 3627